DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	The indicated allowable subject matter of claims 3-7, 10-14, 17-20 have been withdrawn.
3.	Claims 1-2, 4, 6-8, 10-16, 18-20 are pending.
Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on February 24, 2021 is being considered by the examiner.
5.	Figure 3 of the application is directed to the claimed invention.

    PNG
    media_image1.png
    511
    474
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over May-Weymann (US 2014/0348072 A1).

Regarding claims 1, 3, 8 and 15, May-Weymann discloses a terminal device, a computer program product and a method implemented at a terminal device (See figure 4), comprising:

    PNG
    media_image2.png
    707
    728
    media_image2.png
    Greyscale

(Receiving CB message(s) in the first DRX, the first DRX inherent included a first receiving time interval and a first dormant time interval. See S404 and S408, figure 4);
detecting whether a first characteristic of the first CBS message is different from a second characteristic of the second CBS message ([0033]: “This broadcast channel may be a cell broadcast channel (CB) channel.  Cell Broadcast is an example broadcast service which is used for sending short text message to all mobile stations in a defined geographical area.  Example, CB messages include public warning messages, advertisements, whether reports, breaking news and sport updates.”)  In other words, comparing the CB message(s) to determine whether the CB message(s) is PWS message(s), S408.  The CBS message(s), such as public warning message(s), advertisements, weather report, breaking news and sports updates have different characteristics.;
adjusting both a second dormant time interval and a second receiving time interval of a second DRX period based at least in part on detecting whether the first characteristic is different from the second characteristic, the second dormant time interval occurring after the first receiving time interval (“Modify scheduling behavior, S410”.  For instant, when the CB message is PWS message, adjust a dormant time interval and a receiving time interval of the second DRX (the modify DRX);

decreasing the second dormant time interval of the second DRX period; and
increasing the second receiving time interval of the second DRX period. (At S408 and S410, when an expected CB message(s) include PWS message(s), Modify scheduling behavior); 
([0064]: “due to the sending of new message (a PWS message), the scheduling period must be modified...Normally a scheduling message has a certain length to announce a certain amount of time slots.  When a new message needs to be added to the system, it could be that the amount of existing free slots is not enough to add it or the announced length of the next scheduling message is too short.  In this case the schedule period needs to be extended and the scheduling message might need more space.”
([0017]: “The public warning messages are identified by message identifiers dedicated for a particular public warning system.  When an expected CB message is a public warning message, i.e., a message regarding a natural disaster or other emergency situation, the scheduling behavior at the device for receipt of the CB message should be modified so that the public warning message is received and acted on accordingly by a user of the device.”)
May-Weymann teaches a terminal device is configured to receive Cell Broadcast Service (CBS) message(s) during a first Discontinuous Reception (DRX).  The terminal device would monitor a scheduling message in the first DRX period to determine whether the CB message(s) include PWS message(s) to be received during the first DRX period.  the receiving time interval would become long or the dormant time interval would become short, and when the message with high priority are not scheduled, the receiving time interval would be reduced to a normal length for power saving.
Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to decreasing a dormant time interval and to increasing the receiving time interval, in May-Weymann so to provide enough time slot to receiving important message(s).

Regarding claims 2, 9 and 16, May-Weymann discloses wherein the detecting whether there is a change among the CBS messages comprises:
([0007]: “The processing unit is also arranged to, based on the determination, modify operation of the modem in the second later time period to ensure the one or more public warning message is received and acted on by the modem.”, [0016]: “Example, CB messages include public warning messages, advertisements, breaking news and sports updates.”)

8.	Claims 3-7, 10-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over May-Weymann (US 2014/0348072 A1) Anderson et al. (US 2012/0120843 A1).
	Regarding claims 3-7, 10-14, 17-20, although May-Weymann fails to teach determining a dormant threshold based on the first dormant time interval, using a threshold for modification is common knowledge in the art.  
	Anderson et al. in the same field of invention, discloses a method for adjusting DRX parameter values to optimization of UE battery consumption whilst maintaining certain latency or Quality of Service criteria associated with the communication with the UE.
Anderson et al. teaches ([0085]: “a Discontinuous Reception (DRX) parameter value is adapted by monitoring a traffic flow associated with a communication between user equipment and a network, the traffic flow comprising a plurality of data packets, identifying a triggering event based upon observed characteristic of a plurality of the data packets, and adjusting the DRX parameter value in response to identifying the triggering event.  Adjusting the DRX parameter value may include reconfiguring a reception pattern of the user equipment.”)
([0041]: “Resumption of activity such as the device having data to transmit or receive new data can cause a transition from a DRX state 530, 540 to the continuous reception station 520.”)
([0077]: “For example, a network may be monitoring a particular statistic of a traffic flow and comparing the particular statistic to a threshold.  When the particular statistic reaches the threshold, the DRX parameter value may be reconfigured to support a new operating mode or new reception pattern of a mobile device.”)

    PNG
    media_image3.png
    610
    571
    media_image3.png
    Greyscale

	([0057]: “In an improved or more advanced network implementation, the network may actively monitor the statistics of an ongoing communication with the UE and may adapt or adjust the configured value of a drx-Inactivity Timer (or one or more other DRX-related parameters) based on an ongoing analysis by the network of the statistics of the aggregated traffic profile or communication with the UE.  Thereby, the network may attempt to optimize the DRX-Inactivity Timer parameter or one or more other DRX-related parameters according to a currently-observed traffic profile, or an observed statistic of a current traffic flow or aggregated traffic flow.  The optimization may include an optimization of UE battery consumption whilst maintaining certain latency or Quality of Service criteria associated with the communication with the UE...The adjustment or adaptation of the one or more DRX-related parameter values may be triggered based upon a determined data activity of a communication between a UE and a network, or may be triggered based upon observed desirable or undesirable data packet latency events or other triggering events associated with data packets or protocols related to a communication between a UE and the network.”)
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine May-Weymann with Anderson et al. in order to adapt, adjust or otherwise modify one or more DRX parameters in accordance with a data packet pattern.
9.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure:
	Sagfors et al. (US 2011/0269462 A1) discloses [0072]: “The adjustments in the DRX parameters and/or thresholds may be performed by the UE on its own or the network can signal the UE to make the appropriate adjustments taking into account the specific circumstances and capabilities of the UE.” 
Ponukumati et al. (US 2017/0086046 A1) discloses a method for supporting emergency cell broadcast (CB) message with dynamic priorities, see figures 2, 3 and para.[0033]).
([0033]: “On the other hand, in DRX mode, the subscription knows the CBS scheduling pattern, either from information received in the system information blocks 

    PNG
    media_image4.png
    718
    591
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    382
    676
    media_image5.png
    Greyscale

	Pasumarthi et al. (US 2013/0295943 A1) discloses method for scheduling cell broadcast messages.

    PNG
    media_image6.png
    575
    729
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    816
    732
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    645
    436
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    411
    710
    media_image9.png
    Greyscale

Pradas et al. (US 2018/0084524 A1) teaches ([0093]: “The first radio network node 12 can change DRX cycle in dormant mode for RAN reasons only such as the first radio network node 12 identifies that the wireless device 10 does not receive data for a very long time e.g. a set time interval; the first radio network node 12 may then increase the DRX cycle to longer sleeping periods, or the other way round”).

    PNG
    media_image10.png
    411
    579
    media_image10.png
    Greyscale


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412